       Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 1 of 11



              IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA


Lorri L. Briggs; Lisa DeHaven; )         Case No.:
Carrie Johnson; Ellen Rydbom;    )
Eric Tetuan and Michele          )       CIVIL ACTION
Vorberger f/k/a Michele          )
Cunningham on behalf of          )       CLASS ACTION COMPLAINT AND JURY
themselves and all others in the )       DEMAND
State of Pennsylvania            )
similarly situated               )
                                 )
          Plaintiffs,            )
     vs.                         )
                                 )
Subaru of America Inc.           )
          Defendants.            )
                                 )

                            INTRODUCTION

     The Plaintiffs through the undersigned counsel, file this
class action complaint and sue Defendant Subaru of America Inc.
(Hereinafter “Subaru” or Defendant) for Fraud and violations of
the unfair trade practices and consumer protection law 73 P.S.
201-1 et seq..

                      JURISDICTION AND PARTIES
     1. Plaintiff Lorri L. Briggs is an adult natural person and
is a resident of Erie County, State of Pennsylvania.

                 A. Plaintiff Lisa DeHaven is an adult natural
person and is a resident of Erie County, State of Pennsylvania.
                 B. Plaintiff Carrie Johnson is an adult natural
person and is a resident of Erie County, State of Pennsylvania.
                 C. Plaintiff Ellen Rydbom is an adult natural
person and is a resident of Erie County, State of Pennsylvania.
               D. Plaintiff Eric Tetuan is an adult natural


                                     1
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 2 of 11



person and is a resident of Erie County, State of Pennsylvania.

               E. Plaintiff Michele Vorberger is an adult natural
person and is a resident of Erie County, State of Pennsylvania.

     2. Upon information and belief Subaru of America Inc. is a
New Jersey Corporation with its principle place of business
located at One Subaru Drive Camden N.J..
     3. This Court has subject matter jurisdiction pursuant to
28 USC 1332 (a) and 28 USC 1332 (d)


                                 FACTS
     3.   New Motors Inc. located in Erie Pennsylvania is an
authorized dealer and repair agent for Subaru.
     4.   Subaru authorized New Motors Inc. to perform recall
repairs on Subaru Automobiles.
     5. 2009- 2013 Subaru Foresters; 2010-2014 Subaru Legacies
and the 2010-2014 Subaru Outback all had defective Takata air
bags installed and were subject to a recall notice.
     6. Moreover, all these vehicles share a similar safety
mechanism for deploying side-curtain airbags.
          A. Specifically, safety retaining clips to prevent
interior trim from being turned into a projectile upon
deployment of the airbag.
     7. These retaining clips must be properly removed and
properly replaced to prevent a dangerous safety hazard.
          A. Moreover, upon information and belief the recall
repair instructions specifically require that any clips found to
be damaged be replaced as part of the recall campaign.
     8. The Plaintiffs are owners of a Subaru automobile that
was subjected to the Takata airbag recall.
     9. The Plaintiffs presented their automobiles to New Motors
Inc. in Erie Pa for the air bag recall.


                                    2
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 3 of 11



     10. New Motors performed the air bag recall and returned
the vehicle and represented the repair was performed to the
specifications of the manufacturer.
     11. However, the Plaintiffs later learned that New Motors
to speed up the repair purposely cut/ and or reinstalled
compromised retaining tethers on the A- pillar trim of the
automobile and did not replace them.
                A. Specifically, Plaintiff Briggs’ automobile was
returned with a compromised passenger side tether;
                B. Plaintiff DeHaven’s automobile was returned
with a cut driver side tether and compromised passenger side
tether;
                C. Plaintiff Johnson’s automobile was returned
with a compromised passenger side tether;
                D. Plaintiff Rydbom’s automobile was returned
with a cut passenger side tether and a compromised driver side
tether;
                E. Plaintiff Tetuan’s automobile was returned
with a cut driver side tether;
                F. Plaintiff Vorberger’s automobile was returned
with a compromised driver side tether.
                G. Including the Plaintiffs’ automobiles a random
sample of 16 automobiles found 10 automobiles with either cut or
compromised tethers.
     12. The performance of a recall is a non-delegable duty
imposed upon the manufacturer. As such Subaru is culpable for
all actions taken by its agent New Motors Inc.


     13.   Plaintiff Tetuan put Subaru on notice of this
dangerous practice however, the Defendant took no action to
investigate and correct the dangerous behavior.



                                    3
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 4 of 11



                 A. Moreover, upon information and belief Subaru
failed to properly supervise and train its agent New Motors Inc.
                 B. Further, upon information and belief Subaru
failed to supply its agent New Motors Inc. with a proper number
of tethers to perform the recall and otherwise failed to ensure
its agent had proper parts on hand to perform the recall.
                 C. Finally, Subaru took no action to correct the
problem after being placed on notice that New Motors was
disabling a safety feature while performing the Takata air bag
recall.
     14. The Plaintiffs suffered injury including but not
limited to:
                 A.   Pecuniary loss to properly inspect and
          repair the dangerous condition.
                 B.   Stress and anxiety.


                  CLASS REPRESENTATION ALLEGATIONS
     15. Plaintiffs bring this class action pursuant to the
provisions of Federal Rule of Civil Procedure 23 on behalf of
themselves and all other persons similarly situated.
     16. The Class that Plaintiffs seek to represent is defined
as all owners of 2009- 2013 Subaru Foresters; 2010-2014 Subaru
Legacies and 2010-2014 Subaru Outbacks that were presented to
New Motors for replacement of front airbags.
     17. The Class Representative Plaintiffs are owners of a
Subaru automobile with side curtain airbags that was presented
to the Defendant for replacement of front airbags.
     18. Upon information and belief the class is believed so
numerous that joinder of all members in one action is
impracticable.
     19. Subaru has acted with respect to the Plaintiffs and the
Class members in a manner generally applicable to each. There is


                                    4
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 5 of 11




a well-defined community of interest in the questions of law and
fact involved, which affect all class members. The questions of
law and fact common to the class predominate over the questions
that may affect individual class members, including the
following:
               A. Whether the New Motors Inc.’s practice of
cutting safety clips violated Pennsylvania State Law.
               B. Whether the cutting of safety clips on A-
pillar trim when replacing front airbags was a widespread
practice by New Motors Inc..
               C. Whether the New Motors Inc.’s practice of
cutting safety clips requires that all vehicles that New Motors
Inc. performed the recall be inspected for a faulty repair.
               D. Whether the Defendant has a duty to inform its
customers of the dangerous repair.
               E. Whether the Plaintiffs are entitled to damages
because of the dangerous and faulty repair.
     20. The Plaintiffs automobiles either had their safety
tethers improperly cut and/or compromised and had their vehicles
returned to them with the representation that the recall was
properly performed.
               A. Based upon the facts alleged in this complaint
and the definition of the class the claims of the Plaintiffs are
typical of the claims of the class members.
     21. Other plaintiffs may elect to join this action upon
such grounds as the Court may set and these individuals will
have issues of law and fact that are common to all class
members.
     22. The Plaintiffs will fairly and adequately protect and
represent the interests of each class member. Each is committed
to vigorously litigating this matter given the safety issue the
improper repair represents. Each is greatly concerned about the


                                    5
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 6 of 11




unscrupulous actions of Subaru and wishes to see that the wrong
is remedied.
     23. The Plaintiffs have retained attorneys who practice
almost exclusively in consumer litigation. As such the
Plaintiffs’ attorneys are qualified and will adequately protect
the interests of the class.
     24. Class treatment of this action is superior to other
available methods for fair and efficient adjudication of this
controversy and there will be no manageability problems with
prosecuting the case as a class action.
     25. The Class is readily definable, and prosecution as a
class action will eliminate the possibility of repetitious
litigation and will provide redress for claims too small to
support the expense of individual, complex litigation. Absent a
class action, Class members will continue to suffer losses, New
Motors’ violations of law will be allowed to proceed without a
full, fair, judicially supervised remedy, and New Motors will
benefit from their wrongdoing. A class action therefore provides
a fair and efficient method for adjudicating this controversy.
     26. The prosecution of separate claims by individual class
members would create a risk of inconsistent or varying
adjudications as a practical matter, dispose of the interests of
the class members not parties to those separate actions or would
substantially impair or impede their ability to protect their
interests and enforce their rights.
     27. The proposed Class satisfies the certification criteria
of Federal Rule of Civil Procedure 23.

                                 COUNT I
                                  FRAUD
                        CLASS AND INDIVDUAL CLAIM
     28. PLAINTIFFS incorporate paragraphs 1-27 as though fully
restated and realleged.


                                    6
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 7 of 11




     29. Upon information and belief New Motors acting as
Subaru’s repair agent to increase profits engaged in a practice
of cutting and/or reinstalling a compromised safety clip.
     30. This action of cutting and/or reinstalling a
compromised safety clip is specifically forbidden by Subaru’s
policy and creates a potentially deadly safety condition.
               a. However, despite having actual notice of its
authorized agent’s actions Subaru failed to act to correct the
dangerous condition.
     31. Despite knowing the recall repair was not properly
performed New Motors returned the vehicles to the owners and
represented that the recall repair was properly performed.
     32. All such statements, actions and omissions were
material and harmful to the Plaintiffs and class members.
     33. At the time the statements, actions and omissions were
made New Motors had knowledge that the statements were false
because the New Motors knew it was engaging in a practice of
cutting and/or installing compromised safety clips to speed up
air bag repairs.
     34. New Motors intended for the Plaintiffs and class
members to rely upon the statements that the air bag recall was
properly performed.
               A. New Motors intended to deceive the Plaintiffs
and class members that is why when it was placed on notice of
this dangerous practice neither took any action to correct and
in fact New Motors retaliated against Plaintiff Tetuan by
refusing to do business with him.
               B. Subaru is directly liable for the actions of
its authorized agent and in fact adopted New Motors Inc.’s
actions when it failed to investigate after receiving
information about New Motors Inc.’s behavior.



                                    7
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 8 of 11




     35. The Plaintiffs in fact did rely upon these statements
and accepted return of the automobile and continued to drive the
vehicles while they were in a very dangerous condition.
     36. The Plaintiffs and class members have suffered damages
and loss in that each will need to have the repair inspected and
if necessary, have the safety clips replaced.

                               COUNT II
       UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW
                      73 P.S. 201-1 et seq.
                   INDIVIDUAL AND CLASS CLAIM
     37. PLAINTIFFS incorporate paragraphs 1-36 as though fully
restated and realleged.
     38. Plaintiffs are persons who purchased a good or a
service primarily for personal, household or family uses such as
transportation to and from work, household chores and for
recreational trips.
     39. Subaru is a person that recklessly, wantonly and
willfully violated provisions of the Unfair Trade Practices and
Consumer Protection Law by allowing its agent to:
          A.   Engage in fraudulent or deceptive conduct which
creates a likelihood of confusion or of misunderstanding.
          Specifically:
                      i.   Upon information and belief, Subaru’s
authorized agent New Motors Inc.        knowingly and willfully cut
and/or reinstalled compromised safety clips to speed up recall
repairs and maximize profit.
                      ii. New Motors Inc. accepted the Plaintiffs’
automobiles for recall repair and represented to the Plaintiffs
that the repair had been properly completed pursuant to
manufacturer written instructions.
                      iii. Upon information and belief, and




                                    8
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 9 of 11



New Motors Inc. intended that the Plaintiffs and class members
rely upon the statements, actions and omissions so it could
increase profits from the repairs.
                     iv.    The reliance upon this statement by the
Plaintiff was justified as the safety clips are not readily
visible and require the removal of interior trim pieces to view.
                     v. The performance of a recall is a non-
delegable duty of a manufacturer and thus Subaru is liable for
the actions taken by New Motors Inc.. Moreover, Subaru expressly
adopted the actions of New Motors Ince. When Subaru failed to
investigate and protect its customers after learning of New
Motors Inc.’s dangerous actions.
     40. Subaru is a person that recklessly, wantonly and
willfully violated provisions of the Unfair Trade Practices and
Consumer Protection Law by allowing its agent to:
          A.   Make repairs, improvements or replacements on
tangible, real or personal property, of a nature or quality
inferior to or below the standard of that agreed to in writing;
          Specifically:
                     i.     Further, upon information and belief
the recall repair protocols require that the safety clips remain
in place and that damaged safety clips be replaced.
                     ii.    New Motors specifically ignored this
repair protocol by purposely cutting and/or reinstalling
compromised safety clips.
                     iii. As such the standard of repairs are
below the standard agreed to in writing as directed by Subaru’s
policy.
                     iv. Despite having direct knowledge that its
agent was failing to adhere to proper repair policy Subaru took
no action to correct the dangerous repair and protect its
customers.


                                    9
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 10 of 11



     41.    Plaintiffs and class members have suffered actual and
ascertainable damages as result of Subaru’s actions in
recklessly, willfully and wantonly violating the act.
Specifically:
            A. Including the cost to inspect and properly replace
the safety clips.
     42. The Plaintiffs and class members also seek injunctive
relief requiring the Defendant to notify all class members to
inspect and make all necessary and proper repairs to their
vehicles.
     43. The injunctive relief is necessary because the vehicles
are in a dangerous condition and places the Plaintiffs and class
members in jeopardy of serious bodily injury or death.


                             PRAYER FOR RELIEF
            WHEREFORE, Plaintiffs, on behalf of themselves and all
others similarly situated in the State of Pennsylvania pray for
relief in this Complaint as follows:
            A. For an order certifying that the action may be
maintained as a class action, on behalf of the proposed Class
and any Subclass(es) the Court may deem appropriate;
            B. Monetary damages, including but not limited to any
compensatory, incidental or consequential damages commensurate
with proof at trial for the acts complained of herein;
            C. For actual damages; trebled pursuant to 73 P.S.
201-9.2(a);
            D. For costs, interest and actual attorneys' fees;
pursuant to 73 P.S. 201-9.2(a);
            E. For pre- and post-judgment interest on any amounts
awarded;
            F. Injunctive relief requiring the Defendant inform all



                                    10
      Case 1:20-cv-00067-RAL Document 1 Filed 03/27/20 Page 11 of 11




class members of the faulty and dangerous repair and to inspect
and performed all necessary and proper repairs related to the
safety clips;
           G. Punitive damages;
           H. All other relief the Court deems just and
appropriate.


                              JURY DEMAND

     PLAINTIFF/S hereby demands trial by jury on all counts so
triable.




________________________________
KDM Law Firm PLLC
KURT D MITCHELL J.D.
PA. BAR NO.: 205917
505 East Jackson Ste 204
Tampa FL 33602
PH: 941.465.9253
kmitchell@hoglaw.com




                                    11
